Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 01/10/2022 has been entered. Claims 1, 3-4, 8-10, and 16-32 are pending in the application. Claims 29-32 are new. 
Response to Arguments
Applicant's arguments filed 01/10/2022 have been fully considered but are not persuasive. 
In response to applicant’s arguments with respect to the filtration media as a non-compressible or non-polymeric media. The instant specification does not explicitly state non-compressible or non-polymeric media, the paragraph [0029] cited in applicant’s remarks defines the media to include charcoal, glass, anthracite coal and particulates thereof, garnet, silica, particulate rock, crushed or ground glass, carbon, sand, graphine, gravel, resin, etc, it is not clear from the specification that the media used would extend to using only non-compressible or non-polymeric media. A negative limitation must have basis in the original disclosure. The absence of a positive recitation is not basis for exclusion. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims (see MPEP 2173.05(i)). 
In response to applicant’s arguments with respect to new claims 29 and 31, paragraphs [0026 and 0041] cited in the remarks discuss conventional tractor trailers but the disclosure does not appear to provide requirements for the number of filters on a tractor trailer. Regarding applicant’s arguments concerning filter size, the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, see rejections below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 24 recite the limitations using non-compressible or non-polymeric media; while paragraph [029] cited in the remarks describes media including charcoal, glass (crushed or ground), anthracite coal, garnet, silica, particulate rock, carbon, sand, graphine, gravel, resin, Yardney IMA-65, ultrafiltration media, it is not clear from the specification that the media used would extend to using only non-compressible or non-polymeric media. A negative limitation must have basis in the original disclosure. The absence of a positive recitation is not basis for exclusion. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims (see MPEP 2173.05(i)). 
Claims 29 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 29 and 31 recite limitations of at least two filter units on a conventional tractor trailer, paragraphs [0026 and 0041] cited in the remarks discuss conventional tractor trailers but the disclosure does not appear to provide requirements for the number of filters on a tractor trailer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8, 16-18, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Smiddy (US PG Pub 2014/0021137), in view of Stevenson (US PG Pub 2015/0151998), in view of The Water Treatments (2015), in view of Evoqua (Odyssey High Rate Sand Filtration with Top Tank Connections (2017), in view of Auburgey (US PG Pub 2019/0099704).
With respect to claims 1 and 24, Smiddy teaches a system and method for removing contaminants from wastewater ([0002]), comprising a holding tank and first and second treatment regimens, located on trailers ([0006]) the system comprises 4 or more or less sand filters 311-314, the platform comprises from two to eight filter units ([0062]), and can included flowing wastewater into at least one sand filter ([0009] using non-compressible or non-polymeric media), the system can be used at various flow rates and is mobile and easily serviced ([0037]) a portable filter system, and can treat wastewater at a flow rate of up to and including 500 gallons per minute, a high throughput purification of liquids, various treatments may occur in the holding tank, or may undergo treatment prior to being stored in the holding tank ([0039]), a first treatment regimen comprises a sand filter system 310 ([0059]) comprising 4 or more or less sand filters 311-314 ([0062]), first and second filter units, and each filter unit being of a width and height and a top and bottom (Figure 7B, [0062]), each filter contains sand and gravel ([0062]) each of said filter units comprises a first filter media, and wherein each of said filters comprises at least one inlet and at least outlet said inlets configured to be connected to a liquid source and said outlets configured to be connected to a discharge manifold (Figure 7B, effluent conduit 509, [0086]), the system can remove a variety to contaminants, can operate at various flow rates, and is mobile and easily serviced, and in certain embodiments can treat wastewater to desired or required discharge limitations at a flow rate of up to and including 500 gallons per minute, but fails to teach each filter unit capable of filtering 850 gallons per minute. 
Auburgey teaches systems and processes for filtering water with ultrafine granular media, the media comprises a ceramic, a sand, a glass, a zeolite, a garnet, and anthracite coal, an activated carbon, and ilmentite, or any combination thereof, in some cases a layer of the filter media has a flow rate of up to 12 gpm/ft2 (abstract), which for a flow rate of 850 gpm would use 70.8 square feet of filtering area, providing a portable filtering system capable of filtering 850 gallons per minute.
Examiner notes the claim language requires each filter unit capable of filtering up to 850 gallons per minute, which includes values less than 850 gallons per minute, and further provides no limitation of area beyond portable in the preamble. The instant specification does not appear to define portable. See MPEP 2144.04 IV, Changes in Size/Proportion: In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148), and MPEP 2144.04 V. :”fact that a claimed device is portable or movable is not sufficient by itself to patentably distinguish over an otherwise old device unless there are new or unexpected results”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Auburgey’s ultrafine granular media into Smiddy’s system and method for removing contaminants from wastewater in order to provide a high particle loading 
Smiddy teaches the sand filters are round, (Figure 7B, [0062]), have a width greater than said height. However, it is known in the art that media filtration tanks can be oriented horizontally or vertically, The Water Treatments teaches a pressure water treatment filter, a rapid sand media filter, may be vertical or horizontal depending on the space available, Evoqua teaches high rate sand filtration tanks in series, horizontal tanks, for application with limited installation footprints which provide a flexible solution to projects with limited space. It would have been obvious to one of skill in the art to use wider, horizontal tanks to optimize space.
Smiddy teaches the system includes various valves and controls to facility the operation of the system, and sand filters may be automatically backwashed when the pressure drop exceeds 15 psig, 10 psig, or the like ([0063]), but fails to explicitly teach a pressure sustaining valve downstream of said discharge manifold capable of sustaining pressure of at least 20-50 psi, and the filter units have a width greater than height. 
Stevenson teaches a water reclamation unit with multiple stages, comprising two multimedia filters, loaded with gravel ([0007]), where a high capacity pump maintains sufficient pressure on the inflow line to cause the water to move through the system, media filters 111 and 117 are maintained at a constant differential pressure to drive the water through progressively finer particles, and control over the differential pressure is maintained by pump 119, which maintains the pressure at least to 35 psi, and if the pressure drops below that level, the system shuts down for possible backwash of the filters ([0027-0028]), pump 119 assists in maintaining the pressure drop on filter 117, and output from high pressure pump 119 can be controlled by valve 120, see Figure 1, and valves 112, 112a, 115, 118, and 118a, pressure sustaining valve downstream of said discharge manifold capable of sustaining pressure of at least 20-50 psi.

With respect to claim 8, the portable filter system of claim 1 is taught above. Smiddy teaches sand, gravel, green sand ([0062]); Auburgey teaches the media comprises a ceramic, a sand, a glass, a zeolite, a garnet, and anthracite coal, an activated carbon, and ilmentite, or any combination thereof (abstract), the filter media is crushed glass, ground glass, carbon, sand, graphine, garnet, fine coarse gravel, anthracite, 5/8" crushed gravel or a resin.  
With respect to claim 16, the system according to claim 14 is taught above. Smiddy teaches the wastewater flows into at least one of the sand filters 311-314 as wastewater and flows out of the at least one sand filter through effluent conduit 509, ([0086]) the plurality of filter units is used simultaneously.  
With respect to claim 17, the system according to claim 1 is taught above. Smiddy teaches filter media in said first filter unit is the same as filter media in said second unit ([0062]).  
With respect to claim 18, the system according to claim 14 is taught above. Smiddy teaches the invention can include a sand filter system, and clay filter system ([0015]), a first filter unit comprises a first filter media and said second filter unit comprises a second filter media.

Claims 3, 4, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Smiddy (US PG Pub 2014/0021137), in view of Stevenson (US PG Pub 2015/0151998), in view of The Water Treatments (2015), in view of Evoqua (Odyssey High Rate Sand Filtration with Top Tank Connections (2017), in view of Auburgey (US PG Pub 2019/0099704), in view of Lee (US PG Pub 2010/0320159). 
With respect to claims 3, 4, 9, and 10, the portable filter system of claim 1 is taught above. Evoqua teaches tank connections for a rapid sand filter of 4-6 inches, however, the combination above filter units have at least three inlets capable of being configured to at least three inlet lines, the filter units have at least three outlets capable of being connected to a discharge manifold by at least three outlet lines each filter unit comprises three six inch inlets, each filter unit comprises three eight inch outlets. The specific number and size of tank connections would be an obvious engineering choice for one of skill in the art, before the effective filing date of the invention, based on the type and volume of fluid to be treated. See Lee which teaches liquid filtration using unfixed filter media ([0002]), a filter vessel with inlet distributors 20 and outlet header 30, and in an embodiment, a horizontal vessel 80 with a plurality of inlets and outlets so that process fluid may flow into the vessel in parallel, providing a large fluid processing volume (Fig. 8, [0041]), providing at least 3 inlets, and at least 3 outlets, and a discharge manifold. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate appropriately sized inlet and outlet pipes, customized to application, which could include each filter unit comprising three six inch inlets and each filter unit comprising three eight inch outlets depending on the application.  
Claims 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Smiddy (US PG Pub 2014/0021137), in view of Stevenson (US PG Pub 2015/0151998), in view of The Water Treatments (2015), in view of Evoqua (Odyssey High Rate Sand Filtration with Top Tank Connections (2017), in view of Auburgey (US PG Pub 2019/0099704), in view of Mendelow (US 3, 474,910).
With respect to claims 19-22, the system and method according to claims 1 and 24 is taught above. Smiddy teaches the wastewater is introduced to a holding tank (Smiddy [0005]), various treatments may occur in the holding tank, or may undergo treatment prior to being stored in the holding tank (Smiddy [0039]), prior to the wastewater being introduced into the filters, 4 or more or less sand filters 311-314, and Stevenson teaches the use of an ionizer to change the physical characteristics of the wastewater prior to the introduction into the multimedia filters to permit easier and more efficient filtering (Stevenson [0007]). However, the combination above fails to teach at least one filter unit comprises a first and second chamber, the first chamber in fluid communication with the second chamber, the first chamber having a slanted plate in fluid communication with at least one inlet port, and wherein the first chamber is positioned above the second chamber, and the second chamber contains media. 
Mendelow teaches a compact high rate filter with sand and a perforated plate above the sand bed, a baffle intercepts the water to distribute the water over a wider area (col 1 lines 10-20, 42-72), the perforated plate 15 dividing the filtration chamber into a first and second chamber, the first chamber in fluid communication with the second chamber, the exact form and position of the plate or diffuser is not critical, and the diffuser could take other forms to have the effect of breaking up a stream, creating turbulence, and reducing velocity, the plate diffuses the incoming stream toward the sand lying below the plate at the bottom of the filter (col 2 lines 27-72), a slanted plate in fluid communication with at least one inlet port, and wherein the first chamber is positioned above the second chamber, and the second chamber contains media.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the diffuser plate of Mendelow into Smiddy’s sand filtration tanks, in order to break up the incoming stream, create turbulence, and reduce velocity, as needed for the application. 
Claims 23, 25,   is rejected under 35 U.S.C. 103 as being unpatentable over Smiddy (US PG Pub 2014/0021137), in view of Stevenson (US PG Pub 2015/0151998), in view of The Water Treatments (2015), in view of Evoqua (Odyssey High Rate Sand Filtration with Top Tank Connections (2017), in view of Auburgey (US PG Pub 2019/0099704), in view of Mendelow (US 3, 474,910), in view of Ross (US RE 28458), in view of Melling (US PG Pub 2020/0230615).
With respect to claim 23, the portable filter system of claim 22 is taught above. Mendelow teaches a plate in that intercepts and distributes water an upper slanted plate, that the exact form and position of the plate is not critical, as discussed above, and the diffuser could take other forms to have the effect of breaking up a stream, creating turbulence, and reducing velocity (col 2 lines 27-72), which would include the upper slanted plate slants into the first chamber at an angle of from 1100 to 1250. However the combination above is silent as to the first chamber further comprises a lower slanted plate.
Melling teaches an apparatus for separating components of a fluid stream, such as water, ([0001]), that there is a need separation that is robust, of simple construction, with a high throughput and readily portable for use in field situations, useful for separating oil from water, or in removing particulate materials from the liquids produced by fracking ([0002]), the rotational apparatus of the invention may be further connected to an additional vortex separation device ([0105]), that device not necessarily in combination with centrifugal separator described in the application ([0142]) and the vortex separation device may be used in combination with other separation devices ([0149]), the vortex separation device comprising a vortex creating device for imparting a vortex to the fluid stream, comprising one or more vortex creating elements slanted plates, examples of vortex creating elements include baffles, deflector plates, spiral/screw shaped nozzles, and angled vanes, the baffles may be angled relative to the central axis such that a vortex is induced in the fluid plates are slanted, and the vortex creating device is typically the only path through which the fluid stream can enter the separation unit and, the baffles may be angled by 40 to 50 degrees, components of the fluid to be separated enter the separator unit, where the rotational movement of the fluid in a vortex creates the centrifugal forces required for separation ([0105-0112]), downstream of the vortex creating device, the vortex separation device also comprises a separator unit where the fluid is separated into higher and lower density components ([0130]), and the vortex separation device has an inlet or a plurality of inlets ([0131]), connected to a pressurized fluid source requiring separation ([0132]), and at least first and second outlets ([0135-0136]). The vortex separation device can be configured to separate a mixture of two fluids, oil and water in an oil -water forming a vortex in the first chamber) for separation (Melling [0105-0112]), and to change the physical characteristics of the wastewater prior to the introduction into the multimedia filters to permit easier and more efficient filtering (Stevenson [0007]); it would further have been obvious to optimize the angles of the plates depending on the geometry of the separation unit and the characteristics of the fluid. The claimed 110-125 degree angles would be reached through such optimization. The method of purification is the normal use of the apparatus and is taught above.

With respect to claims 25-28, the method of claim 24, is taught above. The combination above teaches sand filters, however the combination is silent on at least one filter unit includes a first chamber positioned generally above a second chamber, wherein liquid flowing in via the at least one inlet is provided into the first chamber forming a vortex in the first chamber of the at least one filter unit.
Mendelow teaches a compact high rate filter with sand and a perforated plate above the sand bed, a baffle intercepts the water to distribute the water over a wider area (col 1 lines 10-20, 42-72), the perforated plate 15 dividing the filtration chamber into a first and second chamber, the first chamber in fluid communication with the second chamber, the exact form and position of the plate or diffuser is not critical, and the diffuser could take other forms to have the effect of breaking up a stream, creating turbulence, and reducing velocity, the plate diffuses the incoming stream toward the sand lying below the plate at the bottom of the filter (col 2 lines 27-72), a slanted plate in fluid communication with at least one inlet port, and wherein the first chamber is positioned above the second chamber, and the second chamber contains media.
slanted plates, examples of vortex creating elements include baffles, deflector plates, spiral/screw shaped nozzles, and angled vanes, the baffles may be angled relative to the central axis such that a vortex is induced in the fluid plates are slanted, and the vortex creating device is typically the only path through which the fluid stream can enter the separation unit and, the baffles may be angled by 40 to 50 degrees, components of the fluid to be separated enter the separator unit, where the rotational movement of the fluid in a vortex creates the centrifugal forces required for separation ([0105-0112]), downstream of the vortex creating device, the vortex separation device also comprises a separator unit where the fluid is separated into higher and lower density components ([0130]), and the vortex separation device has an inlet or a plurality of inlets ([0131]), connected to a pressurized fluid source requiring separation ([0132]), and at least first and second outlets ([0135-0136]). The vortex separation device can be configured to separate a mixture of two fluids, oil and water in an oil -water mixture, or separate solid matter from a liquid ([0140]). It would have been obvious to one of skill in the art to incorporate vortex inducing angles of Melling into Mendelow’s diffuser plates in order to abruptly change the direction of the flow and break up the waste and entrain air therein (Ross col 7 lines 37-42), and create a vortex (forming a vortex in the first chamber) for separation (Melling [0105-0112]), and to change the physical characteristics of the .
Claims 29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Smiddy (US PG Pub 2014/0021137), in view of Stevenson (US PG Pub 2015/0151998), in view of The Water Treatments (2015), in view of Evoqua (Odyssey High Rate Sand Filtration with Top Tank Connections (2017), in view of Auburgey (US PG Pub 2019/0099704), in view of Erikson (US PG Pub 2016/0176737).
With respect to claims 29 and 31, the portable filter system of claim 1 and the method of purifying liquid of claim 24 are taught above. Auburgey teaches in some cases a layer of the filter media has a flow rate of up to 12 gpm/ft2 (abstract), which for a flow rate of 850 gpm would use 70.8 square feet of filtering area, providing a portable filtering system capapble of filtering 850 gallons per minute. Erikson teaches a single trailer is 53 feet long ([0011]), and applicant cited the width of a trailer of 108 inches, for an area of 477 square feet, providing a tractor trailer with space for at least two 70.8 square feet filters, or at least 4 8 foot by 10 foot units. 
Claims 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Smiddy (US PG Pub 2014/0021137), in view of Stevenson (US PG Pub 2015/0151998), in view of The Water Treatments (2015), in view of Evoqua (Odyssey High Rate Sand Filtration with Top Tank Connections (2017), in view of Auburgey (US PG Pub 2019/0099704), in view of Wolf (US PG Pub 2013/0313191).
With respect to claims 30 and 32, the portable filter system of claim 1 and the method of purifying liquid of claim 24 are taught above. However, the combination fails to teach backwashing using only the filtered / partially purified liquid. Wolf teaches filter media will become loaded with contaminants filtered from the fluid flowing through the element, and will require replacement, or backwash to flush accumulated contaminant materials from the media and out of the filtration subsystem and water used for backwash is drawn from the finished water storage and routed in essentially a reverse of normal operation ([0070]). It would have been obvious to one of ordinary skill in .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANNIE MCDERMOTT whose telephone number is (571)272-4479. The examiner can normally be reached Monday - Friday 8:30 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JEANNIE MCDERMOTT/Examiner, Art Unit 1777                                                                                                                                                                                                        

		/BRADLEY R SPIES/                            Primary Examiner, Art Unit 1777